Citation Nr: 1810903	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-36 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO denied service connection for hypertension.  Jurisdiction of the appeal currently resides with the RO in Roanoke, Virginia.

The Veteran testified before a decision review officer (DRO) in May 2010.  A transcript of that hearing is of record.

The Board most recently remanded the issue in June 2017 further development.

The Board notes some irregularity in the record regarding the issue on appeal.  The Veteran's August 2009 notice of disagreement (NOD) clearly stated his disagreement with the RO's denial of entitlement to service connection for hypternsion; however, the Veteran's September 2010 VA Form 9, Substantive Appeal, only appealed the RO's denial of entitlement to service connection for post-traumatic stress disorder and sleep apnea.  The Veteran did not file a substantive appeal to perfect his appeal of the June 2009 rating decision denying service connection for hypertension.  

In September 2013, the Veteran filed a claim for entitlement to service connection for hypertension as secondary to his service-connected sleep apnea.  In July 2014, the RO denied the Veteran's petition to re-open his claim for entitlement to service connection for hypertension, observing that the Veteran had not submitted the new and material evidence necessary to re-open his claim.  The Veteran did not file a notice of disagreement with the RO's July 2014 rating decision.  In January 2016, however, the RO issued a supplemental statement of the case (SSOC) and stated that the RO had evaluated the evidence submitted since a January 2011 SSOC.  The RO continued the denial of service connection for hypertension, and the Veteran did not file an NOD or substantive appeal after the January 2016 SSOC.  

The Board noted these issues in its August 2016 decision.  Despite the procedural short comings, the Board determined, among other things, that the issue of entitlement to service connection for hypertension was properly before the Board in order to afford the Veteran the maximum benefit of the doubt.  The Board then remanded the Veteran's claim.  In June 2017, the Board again remanded the Veteran's claim for entitlement to service connection for hypertension for further development.

In light of the foregoing, the Board concludes that the Board and VA have waived any objections to the timeliness and/or scope of the Veteran's filings and concludes that the issue of entitlement to service connection for hypertension is properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009) (noting substantive appeals are not jurisdictional requirements and the Board may constructively waive objections regarding the timeliness of substantive appeals); Buckley v. West, 12 Vet. App. 76, 82 (1998) (discussing the legal considerations guiding the Board's evaluation of the scope of an NOD).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's hypertension manifested within the one year presumptive period following his separation from active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting entitlement for service connection for hypertension, any errors related to VA's duties to notify and assist with regard to that issue are moot.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Under applicable laws and regulations, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain chronic diseases if the disability manifested to a compensable degree within the applicable presumptive period following a veteran's separation from active service.  38 U.S.C. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For hypertension, the presumptive period is one year.  38 C.F.R. § 3.307(a)(3).  A compensable rating for hypertension requires diastolic pressure predominantly 100 mm Hg or more, or; systolic pressure predominantly 160 mm Hg or more, or a history of diastolic pressure predominantly 100 mm Hg or more requiring continuous medication for control.  Id. § 4.104, Diagnostic Code 7101.

Service connection for a recognized chronic disease can also be established through continuity of symptomology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For chronic diseases shown as such in active service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been shown in active service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished for merely isolated findings.  Id.  

The Veteran also contends that his hypertension is secondary to his service-connected sleep apnea.  See June 2016 and January 2018 statements submitted through the Veteran's Representative.  However, as will be discussed, the Board finds that the Veteran's hypertension is warranted under the presumption of service connection.  See 38 C.F.R. §§ 3.307, 3.309.  Because the Board is granting entitlement to service connection on a presumptive basis, the Board will not address further the Veteran's contention regarding secondary service connection. 

The Veteran's July 1978 entrance examination does not note hypertension.  The Veteran's service treatment records do not document diagnoses or treatment for high blood pressure.  The blood pressure measurements noted in the Veteran's service treatment records are within normal limits with the exception of an elevated reading of 150/110 in June 1979 when the Veteran presented to sick call with complaints of nausea, vomiting, and chills. 

In October 2008, the Veteran stated that he was diagnosed with and began treatment for hypertension in 1982, and he has received treatment for hypertension since that time.  The Veteran has identified Dr. A.M. as his treating physician who made the diagnosis and initiated treatment in June 1982.  The Veteran stated further that Dr. A.M.'s office was unable to locate the records for that treatment due to the passage of time since the Veteran received treatment.  

In October 2009, the Veteran's spouse stated that the Veteran had told her that he started treatment for hypertension in June 1982.  She stated further that she has known the Veteran since 1989, married him in 1992, and has observed his treatment for hypertension for as long as she has known him. 

In May 2010, the Veteran testified in a hearing before a DRO.  He stated that a private physician in Florida diagnosed hypertension and initiated treatment for hypertension in either 1981 or 1982.  The Veteran testified that he had attempted to get records from the private physician's office but was told that they were no longer available.

In November 2016, Dr. R.M. stated that he has been treating the Veteran for hypertension for the preceding fifteen years (2001) and observed that the medical records from the Veteran's prior provider included a diagnosis of hypertension in 1982.  The letter noted that the records from the prior provider are unavailable because the practice went out of business.  The existing records from Dr. R.M. are from October 2013 through July 2017.  The records document a diagnosis of benign hypertension and prescriptions for various dosages of Lisinopril to control the Veteran's hypertension.  VA medical center records also document the Veteran's diagnosis of benign essential hypertension and treatment thereof.  

The Veteran is competent to report medical diagnoses that he has received as well as his medical history of treatment, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), and he has consistently stated throughout the pendency of his claim that treatment for hypertension started in 1982 shortly after his separation from active service in December 1981.  His spouse is similarly competent report that the Veteran had been receiving treatment for hypertension since 1989, which is when they met.  Moreover, the November 2016 letter from Dr. R.M.'s office accords with the October 2008 statement from the Veteran and the October 2009 statements from the Veteran and his spouse.  Like those statements, the letter states that the Veteran was diagnosed in 1982, treatment started in 1982, and the Veteran has required medication to control his hypertension since 1982.   There is nothing in the record that impugns the credibility of these statements.

Taken as a whole, the probative evidence of record weighs in favor of the Veteran's claim for service connection for hypertension.  Due to the passage of time, records are not available to determine whether the Veteran's hypertension manifested to a compensable degree in June 1982; however, the record establishes that the Veteran was diagnosed with and began treatment (medication) for hypertension within the one year presumptive period following his separation from active duty in December 1981.  See 38 C.F.R. §§ 3.303(c)(3), 3.309(a).  Moreover, the record convincingly shows that the Veteran has been continuously treating his hypertension since June 1982.  See id. § 3.307(b) (noting that the chronicity and continuity factors outlined in 38 C.F.R. § 3.303(b) should be considered).  There are no medical records documenting what the Veteran's blood pressure would be if it was not controlled with medication.  VA medical center and private treatment records do not show a history of systolic pressure predominantly in excess of 160 mm Hg or diastolic pressure predominantly in excess of 100 mm Hg.  See 38 C.F.R. § 4.104, Rating Schedule, Diagnostic Code 7101.  Nonetheless, VA medical center treatment records from January 2015 state the goal for treatment was to keep the Veteran's blood pressure below 140/90 mm Hg, indicating it would exceed that level absent medical intervention. 

VA opinions have been obtained to address the questions pertaining to the initial date of onset of the Veteran's hypertension as well as its etiology.  Those opinions were flawed.  Moreover, service connection is being granted, there findings do not need to be addressed.

Given that Congress has created a uniquely pro-claimant system of awarding benefits to veterans, the Board grants the Veteran's claim for entitlement for service connection for hypertension.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998); see also Hayre v. West, 188 F.3d 1327, 1333-34 (Fed. Cir. 1999).


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


